




EXHIBIT 10.30
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of February 12, 2014, and
effective as of April 1, 2014 (the “Effective Date”), is by and between Par
Pharmaceutical, Inc., a Delaware corporation (“Par”) and Sky Growth Holdings
Corporation, a Delaware corporation (“Parent”, together with Par, “Employer”),
on the one hand, and Terrance Coughlin (“Executive”), on the other.
RECITALS:
A.    WHEREAS, Executive desires to provide services in the capacity of Chief
Operating Officer (“Chief Operating Officer”) to Par, on such terms and
conditions as set forth herein; and
B.    WHEREAS, in order to reflect such terms and conditions, the parties hereto
desire to enter into this Agreement.
NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto hereby agree as follows:
1.Employment.
1.1    General. On the terms and subject to the conditions set forth herein,
Employer shall employ Executive in the capacity of Chief Operating Officer of
Par at the compensation rate and benefits set forth in Section 2 hereof for the
Employment Term (as defined in Section 3.1 hereof). Executive hereby accepts
such employment, subject to the terms and conditions herein contained. In all
such capacity, Executive shall perform and carry out such duties and
responsibilities as may be assigned to him from time to time by the Board of
Directors of Parent or Par (each, the “Board”) and by the Chief Executive
Officer reasonably consistent with Executive’s position and this Agreement, and
shall report to the Board and Chief Executive Officer of Par. During the
Employment Term, solely if and to the extent determined by the Chief Executive
Officer, Executive shall serve on the board of directors and/or as an officer of
any of Par’s direct and indirect parent and subsidiary corporations, affiliates,
departments, divisions, entities and organizations presently existing or
hereafter formed, organized or acquired (each, an “Affiliate” and collectively,
the “Affiliates”).
1.2    Time Devoted to Position. During the Employment Term, excluding any
periods of vacation and sick leave to which Executive is entitled, Executive
shall devote his full working time, energy and attention to the performance of
his duties and responsibilities hereunder and shall faithfully and diligently
endeavor to promote the business and best interests of Employer. During the
Employment Term, Executive may not, without the prior written consent of Par,
directly or indirectly, operate, participate in the management, operations or
control of, or act as an executive, officer, consultant, agent or representative
of, any type of business or service (other than as an executive of Employer);
provided, that it shall not be a violation of the foregoing for Executive to
manage his personal, financial and legal affairs so long as such activities do
not interfere

1



--------------------------------------------------------------------------------



with the performance of his duties and responsibilities to Employer as provided
hereunder; and provided, further, that Par shall not unreasonably withhold
consent to Executive serving as a director on the board of a company whose
activities are not in competition, directly or indirectly, with those of
Employer or any Affiliate and the amount of time and attention required of
Executive to satisfy his obligations as such a director are not reasonably
likely to detract from the execution of his duties and responsibilities
hereunder in any material respect.
1.3    Principal Location. Executive’s principal place of employment will be
Par’s executive offices in the Spring Valley, New York area, subject to required
travel in the course of performing Executive’s duties hereunder, including
travel to Affiliates.
2.    Compensation and Benefits.
2.1    Salary. At all times Executive is employed hereunder, Par shall pay to
Executive, and Executive shall accept, as full compensation for any and all
services rendered and to be rendered by him during such period to Employer in
all capacities, including, but not limited to, all services that may be rendered
by him to Affiliates, the following: (i) a base salary at the annual rate of
$550,000 (Five Hundred and Fifty Thousand Dollars), or at such increased rate as
the Board (or a committee thereof), in its sole discretion, may hereafter from
time to time grant to Executive (as so adjusted, the “Base Salary”); and (ii)
any additional bonus and the benefits set forth in Sections 2.2, 2.3 and 2.4
hereof. The Base Salary shall be payable in accordance with the regular payroll
practices of Par applicable to senior executives, less such deductions as shall
be required to be withheld by applicable law and regulations or otherwise.
2.2    Bonus. Subject to Section 3.3 hereof, Executive shall be entitled to an
annual bonus during each year of the Employment Term in such amount (if any) as
determined by the Board (or a committee thereof) in consultation with Par’s
Chief Executive Officer, based on such performance criteria as it deems
appropriate. The target amount of Executive’s Bonus shall be equal to seventy
percent (70%) of his Base Salary, based upon the achievement of such company
and/or personal performance criteria as the Board (or a committee thereof) deems
appropriate. To the extent that the Board (or a committee thereof) determines
Executive is eligible for a bonus, Par shall pay any bonus awarded to Executive
by March 15 following the end of the calendar year in which the bonus is earned.
2.3    Equity Awards. Executive shall be entitled to participate in long-term
incentive plans commensurate with his title and position, including, without
limitation, stock option, restricted stock, and similar equity plans of Parent,
as may be offered from time to time. All long-term incentive awards shall be
subject to, and governed by, the terms of the long-term incentive plan and award
agreements pursuant to which such awards are granted.
2.4    Executive Benefits.
2.4.1.    Expenses. Par shall promptly reimburse Executive for expenses he
reasonably incurs in connection with the performance of his duties (including
business travel and entertainment expenses) hereunder, all in accordance with
Par’s policies with respect thereto as in effect from time to time.

2



--------------------------------------------------------------------------------



2.4.2.    Employer Plans. Executive shall be entitled to participate in such
employee benefit and welfare plans and programs, subject to the terms thereof,
as Employer may from time to time generally offer or provide to executive
officers of Par or its Affiliates, including, but not limited to, participation
in life insurance, health and accident, medical plans and programs and profit
sharing or retirement plans.
2.4.3.    Life Insurance. Employer shall obtain (provided, that Executive
qualifies on a non-rated basis) a term life insurance policy, the premiums of
which shall be borne by Employer and the death benefits of which shall be
payable to Executive’s estate, or as otherwise directed by Executive, in the
amount of $1 million throughout the Employment Term.
2.4.4.    Vacation. Executive shall be entitled to four (4) weeks of paid
vacation per calendar year, prorated for any partial year.
2.5    Executive Financial Recoupment Program. All bonuses and equity awards
provided for under this Agreement are subject to Par’s Executive Financial
Recoupment Program (found at Exhibit D to Par Pharmaceutical Companies, Inc.’s
Corporate Integrity Agreement).
3.    Employment Term; Termination.
3.1    Employment Term. Executive’s employment hereunder shall commence on the
Effective Date and, except as otherwise provided in Section 3.2 hereof, shall
continue until March 31, 2017 (the “Initial Term”). Thereafter, this Agreement
shall automatically be renewed for successive one-year periods commencing on
April 1, 2017 (the Initial Term, together with any such subsequent employment
period(s), being referred to herein as the “Employment Term”), unless Executive
or Employer shall have provided a Notice of Termination (as defined in Section
3.4.1 hereof) in respect of its or his election not to renew the Employment Term
to the other party at least ninety (90) days prior to the end of the Employment
Term. Upon nonrenewal of the Employment Term pursuant to this Section 3.1 or
termination pursuant to Sections 3.2.1 through 3.2.6 hereof, inclusive,
Executive shall be released from any duties hereunder (except as set forth in
Section 4 hereof) and the obligations of Employer to Executive shall be as set
forth in Section 3.3 hereof only.
3.2    Events of Termination. The Employment Term shall terminate upon the
occurrence of any one or more of the following events:
3.2.1.    Death. In the event of Executive’s death, the Employment Term shall
terminate on the date of his death.
3.2.2.    Without Good Reason By Executive. Executive may terminate the
Employment Term at any time during such Employment Term for any reason
whatsoever (other than Good Reason) by giving a Notice of Termination to
Employer. The Date of Termination pursuant to this Section 3.2.2 shall be thirty
(30) days after the Notice of Termination is given.

3



--------------------------------------------------------------------------------



3.2.3.    Disability. In the event of Executive’s Disability (as hereinafter
defined), Employer may, at its option, terminate the Employment Term by giving a
Notice of Termination to Executive. The Notice of Termination shall specify the
Date of Termination, which date shall not be earlier than thirty (30) days after
the Notice of Termination is given. For purposes of this Agreement, “Disability”
means disability as defined in any long-term disability insurance policy
provided by Employer and insuring Executive, or, in the absence of any such
policy, the inability of Executive for 180 days in any twelve (12) month period
to substantially perform his duties hereunder as a result of a physical or
mental illness, all as determined in good faith by the Board.
3.2.4.    For Cause By Employer. Employer may terminate the Employment Term for
“Cause” based on objective factors determined in good faith by a majority of the
Board as set forth in a Notice of Termination to Executive specifying the
reasons for termination and the failure of Executive to cure the same within ten
(10) days after Employer shall have given the Notice of Termination; provided,
however, that in the event the Board in good faith determines that the
underlying reasons giving rise to such determination cannot be cured, then the
ten (10) day period shall not apply and the Employment Term shall terminate on
the date the Notice of Termination is given. For purposes of this Agreement,
“Cause” shall mean (i) Executive’s conviction of, guilty or no contest plea to,
or confession of guilt of, a felony, or other crime involving moral turpitude;
(ii) an act or omission by Executive in connection with his employment that
constitutes fraud, criminal misconduct, breach of fiduciary duty, dishonesty,
gross negligence, malfeasance, willful misconduct, or other conduct that is
materially harmful or detrimental to Employer; (iii) a material breach by
Executive of this Agreement; (iv) Executive’s continuing failure to perform such
duties as are assigned to him by Employer in accordance with this Agreement,
other than a failure resulting from a Disability; (v) Executive’s knowingly
taking any action on behalf of Employer or any of its Affiliates without
appropriate authority to take such action; (vi) Executive’s knowingly taking any
action in conflict of interest with Employer or any of its Affiliates given
Executive’s position with Employer; and/or (vii) the commission of an act of
personal dishonesty by Executive that involves personal profit in connection
with Employer or any of its Affiliates.
3.2.5.    Without Cause By Employer. Employer may terminate the Employment Term
for any reason or no reason whatsoever (other than for the reasons set forth
elsewhere in this Section 3.2) by giving a Notice of Termination to Executive.
The Notice of Termination shall specify the Date of Termination, which date
shall not be earlier than thirty (30) days after the Notice of Termination is
given or such shorter period if Employer shall pay to Executive that amount of
the Base Salary amount that would have been earned between the thirty (30) day
period and such shorter period in accordance with Par’s regular payroll
practices.
3.2.6.    With Good Reason by Executive. Executive may terminate the Employment
Term upon the occurrence of Good Reason and Employer’s failure to cure or
eliminate the Good Reason within ten (10) days of Executive’s written demand for
same (which demand shall identify the events constituting such Good Reason). For
purposes of this Agreement, “Good Reason” means (i) the failure of Employer to
make any payment that it is required to make hereunder to Executive when such
payment is due or within two (2) business days thereafter; (ii) the assignment
to Executive, without Executive’s additional written consent, of duties
inconsistent

4



--------------------------------------------------------------------------------



with his positions, responsibilities and status with Employer under this
Agreement, or a change in Executive’s reporting responsibilities, titles or
offices or any plan, act, scheme or design to constructively terminate
Executive, or any removal of Executive from his position with Employer, except
in connection with the termination of the Employment Term by Employer for Cause,
without Cause or Disability or as a result of Executive’s death or voluntary
resignation other than pursuant to this Section 3.2.6; (iii) a reduction in
Executive’s Base Salary; or (iv) a permanent reassignment of Executive’s primary
work location, without the consent of Executive, to a location more than
thirty-five (35) miles from Employer’s offices in Spring Valley, New York.
3.3    Certain Obligations of Employer Following Termination of the Employment
Term. Following termination of the Employment Term under the circumstances
described below, Par shall pay to Executive or his estate, as the case may be,
the following compensation and provide the following benefits. All lump sum
amounts shall be paid within forty-five (45) days of the Date of Termination in
accordance with Par’s regular payroll practices. In connection with Executive’s
receipt of any or all compensation and benefits to be received pursuant to this
Section 3.3, Executive shall not have a duty to seek subsequent employment
during the period in which he is receiving severance payments and the Severance
Amount (as defined in Section 3.3.2 hereof) shall not be reduced solely as a
result of Executive’s subsequent employment by an entity other than Employer.
Executive must execute within thirty (30) days after the Date of Termination
Employer’s then-current standard form of Release Agreement, the current form of
which is attached as Exhibit A hereto.
3.3.1.    For Cause. In the event that the Employment Term is terminated by
Employer for Cause, Par shall pay to Executive in a single lump-sum within
forty-five (45) days an amount equal to any unpaid but earned Base Salary
through the Date of Termination. Par shall also pay any annual bonus earned but
unpaid as of the Date of Termination for any previously completed fiscal year in
accordance with the term of the bonus, and such employee benefits as to which
Executive may be entitled under the employee benefit plans of Employer.
3.3.2.    Without Cause by Employer; Good Reason by Executive; Non-Renewal by
Employer. In the event that the Employment Term is terminated by Employer
pursuant to Section 3.2.5 hereof or by Executive with Good Reason pursuant to
Section 3.2.6 hereof, or is not renewed by Employer pursuant to Section 3.1
hereof, Par shall pay to Executive severance in an amount equal to two (2) times
his Base Amount (the “Severance Amount”), and Executive shall retain all vested
benefits granted pursuant to Section 2.3 hereof, in accordance with the terms of
the applicable equity documents. For purposes hereof, “Base Amount” shall mean
the sum of Executive’s annual Base Salary and annual target bonus in effect on
the Date of Termination. Par shall pay the Severance Amount in installments for
two (2) years (the “Installment Payment”) commencing on the forty-fifth (45th)
day after the Date of Termination, in accordance with Par’s regular payroll
practices. Payment of the Severance Amount is subject to Executive’s continued
compliance with the terms of Section 4. Par shall also pay any annual bonus
earned but unpaid as of the Date of Termination for any previously completed
fiscal year in accordance with the terms of the bonus, and such employee
benefits as to which Executive may be entitled under the employee benefit plans
of Employer.

5



--------------------------------------------------------------------------------



3.3.3.    Executive’s Resignation Without Good Reason; Election Not to Renew by
Executive. In the event that the Employment Term is terminated by Executive
pursuant to Section 3.2.2 hereof or Executive elects not to renew this Agreement
pursuant to Section 3.1 hereof, Par shall pay to Executive in a single lump-sum
within forty-five (45) days of the Date of Termination an amount equal to any
unpaid but earned Base Salary through the Date of Termination, in accordance
with Par’s regular payroll practices. Par shall also pay any annual bonus earned
but unpaid as of the Date of Termination for any previously completed fiscal
year in accordance with the terms of the bonus, and such employee benefits as to
which Executive may be entitled under the employee benefit plans of Employer.
3.3.4.    Death, Disability. In the event that the Employment Term is terminated
by reason of Executive’s death pursuant to Section 3.2.1 hereof or by Employer
by reason of Executive’s Disability pursuant to Section 3.2.3 hereof, Par shall
pay to Executive, subject to, in the case of Disability, Executive’s continued
compliance with Section 4 hereof, the Severance Amount, less any life insurance
and/or disability insurance received by Executive or his estate pursuant to
insurance policies provided by Employer (including pursuant to Section 2.4.4
hereof), and Executive shall retain all vested benefits granted pursuant to
Section 2.3 hereof in accordance with the terms of the applicable equity
documents. In the case of death, Par shall pay the Severance Amount commencing
on the thirtieth (30th) day after Executive’s date of death, and otherwise in
accordance with the payment provisions of Section 3.3.2 hereof. In the case of
Disability, Par shall pay the Severance Amount in accordance with the payment
provisions of Section 3.3.2 hereof. Par shall also pay any annual bonus earned
but unpaid as of the Date of Termination for any previously completed fiscal
year in accordance with the terms of the bonus, and such employee benefits as to
which Executive may be entitled under the employee benefit plans of Employer.
3.3.5.    Post-Employment Term Benefits. In the event Executive is terminated
pursuant to Sections 3.2.1 through 3.2.6 hereof, inclusive, or either Employer
or Executive elects not to renew this Agreement pursuant to Section 3.1 hereof,
Employer shall reimburse Executive for any unpaid expenses pursuant to Section
2.4.1 hereof, and Executive will have the opportunity and responsibility to
elect COBRA continuation coverage pursuant to the terms of that law and will
thus be responsible for the execution of the continuation of coverage forms upon
termination of his insurance coverage. Except as provided immediately below,
Executive will be responsible for all COBRA premiums. Specifically, if Executive
is terminated pursuant to Sections 3.2.3, 3.2.5 or 3.2.6 hereof, or Employer
elects not to renew this Agreement pursuant to Section 3.1 hereof, Executive
shall be entitled to participate, at Employer’s sole expense, in all medical and
health plans and programs of Employer in accordance with COBRA for a period of
up to eighteen (18) months (the “Benefits Period”), subject to Executive’s
continued compliance with the terms of Section 4 hereof; provided, that
Executive’s continued participation is permissible under the general terms and
provisions of such plans and programs; and provided, further, that in the event
Executive becomes entitled to equal or comparable benefits from a subsequent
employer during the Benefits Period, Employer’s obligation with respect thereto
pursuant to this Section 3.3.5 shall end as of such date. Employer shall
commence payment of COBRA premiums on the forty-fifth (45th) day after the Date
of Termination.

6



--------------------------------------------------------------------------------



3.4    Definitions.
3.4.1.    “Notice of Termination” Defined. “Notice of Termination” means a
written notice that indicates the specific termination provision relied upon by
Employer or Executive and, except in the case of termination pursuant to
Sections 3.2.1, 3.2.2 or 3.2.5 hereof, that sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Employment Term under the termination provision so indicated.
3.4.2.    “Date of Termination” Defined. “Date of Termination” means such date
as the Employment Term is expired if not renewed or terminated in accordance
with Sections 3.1 or 3.2 hereof.
4.    Confidentiality/ Non-Solicitation/Non-Compete.
4.1    “Confidential Information” Defined. “Confidential Information” means any
and all information (oral or written) relating to Employer or any Affiliate or
any person or entity controlling, controlled by, or under common control with
Employer or any Affiliate or any of their respective activities, including, but
not limited to, information relating to: technology, research, test procedures
and results, machinery and equipment; manufacturing processes; financial
information; products; identity and description of materials and services used;
purchasing; costs; pricing; customers and prospects; advertising, promotion and
marketing; and selling, servicing and information pertaining to any governmental
investigation, except such information which becomes public, other than as a
result of a breach of the provisions of Section 4.2 hereof.
4.2    Non-disclosure of Confidential Information. Executive shall not at any
time (other than as may be required or appropriate in connection with the
performance by him of his duties hereunder), directly or indirectly, use,
communicate, disclose or disseminate any Confidential Information in any manner
whatsoever for the benefit of any person or entity other than Employer (except
as may be required under legal process by subpoena or other court order).
4.3    Non-Solicitation. Executive shall not, while employed by Employer and for
a period of eighteen (18) months following the Date of Termination, directly or
indirectly, hire, offer to hire, entice away or in any other manner persuade or
attempt to persuade any officer, employee, agent, lessor, lessee, licensor,
licensee, customer, prospective customer, or supplier of Employer or any of its
Affiliates to discontinue or alter his or its relationship with Employer or any
of its Affiliates.
4.4    Non-Competition. Executive shall not, while employed by Employer and for
a period of eighteen (18) months following the Date of Termination, directly or
indirectly provide any services (whether in the management, sales, marketing,
public relations, finance, research, development, general office,
administrative, or other areas) as an employee, agent, stockholder, officer,
director, consultant, advisor, investor, or other representative of Employer’s
competitors in the branded or generic pharmaceutical industry in any state or
country in which Employer does or seeks to do business. Employer’s competitors
include any entity, individual, or affiliate of such company or individual that
develops, sells, markets, or distributes any products that compete with or are
the same or similar to those of Employer. However, the restrictions of this

7



--------------------------------------------------------------------------------



Section 4.4 shall not prohibit Executive from being a passive owner of not more
than one (1%) percent of any publicly-traded class of capital stock of any
entity engaged in a competing business.
4.5    Injunctive Relief. The parties hereby acknowledge and agree that (a) the
type, scope and periods of restrictions imposed in Section 4 are necessary, fair
and reasonable to protect Employer’s legitimate business interests and to
prevent the inevitable disclosure of Employer’s Confidential Information; (b)
Employer will be irreparably injured in the event of a breach by Executive of
any of his obligations under this Section 4; (c) monetary damages will not be an
adequate remedy for any such breach; (d) Employer will be entitled to injunctive
relief, in addition to any other remedy which it may have, in the event of any
such breach; and (e) the existence of any claims that Executive may have against
Employer, whether under this Agreement or otherwise, will not be a defense to
the enforcement by Employer of any of its rights under this Section 4.
4.6    Non-exclusivity and Survival. The covenants of Executive contained in
this Section 4 are in addition to, and not in lieu of, any obligations that
Executive may have with respect to the subject matter hereof, whether by
contract, as a matter of law or otherwise, and such covenants and their
enforceability shall survive any termination of the Employment Term by either
party and any investigation made with respect to the breach thereof by Employer
at any time.
5.    Miscellaneous Provisions.
5.1    Severability. If, in any jurisdiction, any term or provision hereof is
determined to be invalid or unenforceable, (a) the remaining terms and
provisions hereof shall be unimpaired; (b) any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction; and (c) the invalid or
unenforceable term or provision shall, for purposes of such jurisdiction, be
deemed replaced by a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision.
5.2    Execution in Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement (and all signatures need not appear on any
one counterpart), and this Agreement shall become effective when one or more
counterparts has been signed by each of the parties hereto and delivered to each
of the other parties hereto.
5.3    Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed duly given upon receipt when
delivered by hand, overnight delivery or telecopy (with confirmed delivery), or
three (3) business days after posting, when delivered by registered or certified
mail or private courier service, postage prepaid, return receipt requested, as
follows:
If to Employer, to:
Par Pharmaceutical, Inc.

8



--------------------------------------------------------------------------------



300 Tice Boulevard
Woodcliff Lake, New Jersey 07677
Attention: General Counsel
Telecopy No.: (201) 802-4600
Copy to:
Ropes & Gray LLP
800 Boylston Street
Prudential Tower
Boston, MA 02199-3600
Attention: Loretta Richard, Esq.
Telecopy No.: (617) 235-0409


If to Executive, to:
Terrance Coughlin
52 Turtle Point Road
Tuxedo Park, NY 10987
Tel: (845)845-0787 or (845)915-3136
or to such other address(es) as a party hereto shall have designated by like
notice to the other parties hereto.
5.4    Amendment. No provision of this Agreement may be modified, amended,
waived or discharged in any manner except by a written instrument executed by
both Par and Executive.
5.5    Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof, and supersedes all
prior agreements and understandings of the parties hereto, oral or written.
5.6    Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be wholly performed therein.
5.7    Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.
5.8    Binding Effect; Successors and Assigns. Executive may not delegate any of
his duties or assign his rights hereunder. This Agreement shall inure to the
benefit of, and be binding upon, the parties hereto and their respective heirs,
legal representatives, successors and permitted assigns. Employer shall require
any successor (whether direct or indirect and whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or

9



--------------------------------------------------------------------------------



assets of Employer, by an agreement in form and substance reasonably
satisfactory to Executive, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that Employer would be
required to perform if no such succession had taken place.
5.9    Waiver. The failure of either of the parties hereto to at any time
enforce any of the provisions of this Agreement shall not be deemed or construed
to be a waiver of any such provision, nor to in any way affect the validity of
this Agreement or any provision hereof or the right of either of the parties
hereto thereafter to enforce each and every provision of this Agreement. No
waiver of any breach of any of the provisions of this Agreement shall be
effective unless set forth in a written instrument executed by the party against
whom or which enforcement of such waiver is sought, and no waiver of any such
breach shall be construed or deemed to be a waiver of any other or subsequent
breach.
5.10    Capacity. Executive and Employer hereby represent and warrant to the
other that, as the case may be: (a) he or it has full power, authority and
capacity to execute and deliver this Agreement, and to perform his or its
obligations hereunder; (b) such execution, delivery and performance shall not
(and with the giving of notice or lapse of time or both would not) result in the
breach of any agreements or other obligations to which he or it is a party or he
or it is otherwise bound; and (c) this Agreement is his or its valid and binding
obligation in accordance with its terms.
5.11    Enforcement; Jurisdiction. If any party institutes legal action to
enforce or interpret the terms and conditions of this Agreement, the applicable
court shall award the prevailing party reasonable attorneys’ fees at all trial
and appellate levels, and the expenses and costs incurred by such prevailing
party in connection therewith, subject to the requirements of Treas. Reg.
§1.409A-3(i)(1)(iv). Any legal action, suit or proceeding, in equity or at law,
arising out of or relating to this Agreement shall be instituted exclusively in
the State or Federal courts located in the State of New York, and each party
agrees not to assert, by way of motion, as a defense or otherwise, in any such
action, suit or proceeding, any claim that such party is not subject personally
to the jurisdiction of any such court, that the action, suit or proceeding is
brought in an inconvenient forum, that the venue of the action, suit or
proceeding is improper or should be transferred, or that this Agreement or the
subject matter hereof may not be enforced in or by any such court. Each party
further irrevocably submits to the jurisdiction of any such court in any such
action, suit or proceeding. Any and all service of process and any other notice
in any such action, suit or proceeding shall be effective against any party if
given personally or by registered or certified mail, return receipt requested or
by any other means of mail that requires a signed receipt, postage prepaid,
mailed to such party as herein provided. Nothing herein contained shall be
deemed to affect or limit the right of any party to serve process in any other
manner permitted by applicable law.
5.12    Arbitration.
(a)    Any dispute under Section 3 hereof, including, but not limited to, the
determination by the Board of a termination for Cause pursuant to Section 3.2.4
hereof, or in respect of the breach thereof, shall be settled by arbitration in
New York; provided, however, that this Section 5.12 shall not apply to any
issues related to Employer’s equity compensation. The arbitration shall be
accomplished in the following manner. Either party may serve upon the other
party written demand that the dispute, specifying the nature thereof, shall be
submitted to arbitration. Within ten

10



--------------------------------------------------------------------------------



(10) days after such demand is given in accordance with Section 5.3 hereof, each
of the parties shall designate an arbitrator and provide written notice of such
appointment upon the other party. If either party fails within the specified
time to appoint such arbitrator, the other party shall be entitled to appoint
both arbitrators. The two (2) arbitrators so appointed shall appoint a third
arbitrator. If the two arbitrators appointed fail to agree upon a third
arbitrator within ten (10) days after their appointment, then an application may
be made by either party hereto, upon written notice to the other party, to the
American Arbitration Association (the “AAA”), or any successor thereto, or if
the AAA or its successor fails to appoint a third arbitrator within ten (10)
days after such request, then either party may apply, with written notice to the
other, to the Supreme Court of New York, New York (Manhattan) County, for the
appointment of a third arbitrator, and any such appointment so made shall be
binding upon both parties hereto.
(b)    The decision of the arbitrators shall be final and binding upon the
parties. The party against whom the award is rendered (the “non-prevailing
party”) shall pay all fees and expenses incurred by the prevailing party in
connection with the arbitration (including fees and disbursements of the
prevailing party’s counsel), as well as the expenses of the arbitration
proceeding. The arbitrators shall determine in their decision and award which of
the parties is the prevailing party, which is the non-prevailing party, the
amount of the fees and expenses of the prevailing party and the amount of the
arbitration expenses. The arbitration shall be conducted, to the extent
consistent with this Section 5.12, in accordance with the then prevailing rules
of commercial arbitration of the AAA or its successor. The arbitrators shall
have the right to retain and consult experts and competent authorities skilled
in the matters under arbitration, but all consultations shall be made in the
presence of both parties, who shall have the full right to cross-examine the
experts and authorities. The arbitrators shall render their award, upon the
concurrence of at least two of their number, not later than thirty (30) days
after the appointment of the third arbitrator. The decision and award shall be
in writing, and counterpart copies shall be delivered to each of the parties. In
rendering an award, the arbitrators shall have no power to modify any of the
provisions of this Agreement, and the jurisdiction of the arbitrators is
expressly limited accordingly. Judgment may be entered on the award of the
arbitrators and may be enforced in any court having jurisdiction.
5.13    Section 409A. Executive and Employer acknowledge that they intend that
the compensation arrangements set forth in this Agreement comply with the
requirements of, or the requirements of an exemption from, Section 409A of the
Internal Revenue Code (together with the regulations thereunder, “Section
409A”), and the Agreement shall be construed in accordance therewith.
Notwithstanding any other provision of this Agreement, if Executive is a
specified employee under Treas. Reg. §1.409A-1 as of the Date of Termination,
then to the extent any payment or benefit to which Executive would otherwise be
entitled during the first six months following the Date of Termination would be
considered nonqualified deferred compensation under Section 409A, such payment
or benefit shall be accumulated and paid or provided at the date which is the
earlier of (i) the first day of the seventh month following the Date of
Termination, or (ii) the date of Executive’s death (the “Delay Period”). Upon
the expiration of the Delay Period, all payments and benefits delayed pursuant
to this Section 5.13 (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or provided
to Executive in a lump-sum with interest at the prime rate as published by The
Wall Street Journal on the first

11



--------------------------------------------------------------------------------



business day of the Delay Period, and any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein. This provision shall not apply to all
payments on separation from service that satisfy the short-term deferral rule of
Treas. Reg. §1.409A-1(b)(4), or to the portion of the payments on separation
from service that satisfy the requirements for separation pay due to an
involuntary separation from service under Treas. Reg. §1.409A-1(b)(9)(iii), or
to any payments that are otherwise exempt from the six month delay requirement
of the Treasury Regulations under Section 409A. Any reimbursement made pursuant
to Section 2.4.1 that would constitute nonqualified deferred compensation
subject to Section 409A shall be made, if at all, promptly, but not later than
the end of the calendar year following the calendar year in which the expense
was incurred. Executive’s entitlement to any other reimbursements shall be
subject to the terms and conditions of Employer’s reimbursement policy for
executive officers, which shall comply with the requirements of Section 409A to
the extent applicable. For purposes of this Agreement, all references to
“termination of employment” and similar or correlative phrases shall be
construed to require a “separation from service” (as defined in Section
1.409A-1(h) of the Treasury regulations after giving effect to the presumptions
contained therein). Each payment made under this Agreement shall be treated as a
separate payment and the right to a series of installment payments under this
Agreement is to be treated as a right to a series of separate payments.
5.14    Indemnification. During the Employment Term, Employer shall purchase and
maintain reasonable and customary directors’ and officers’ liability insurance
coverage covering Employer and Executive.
[Signature page follows]

12



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.
PAR PHARMACEUTICAL, INC.


By: /s/ Stephen Montalto            
Name: Stephen Montalto
Title: Senior Vice President, Human Resources






SKY GROWTH HOLDINGS CORPORATION


By: /s/ Paul V. Campanelli                
Name: Paul V. Campanelli
Title: Chief Executive Officer






EXECUTIVE




/s/ Terrance Coughlin                    
Terrance Coughlin








--------------------------------------------------------------------------------




EXHIBIT A

SEPARATION AGREEMENT AND RELEASE
THIS SEPARATION AGREEMENT AND RELEASE (“Release”), dated                      ,
is given by                                     (“EMPLOYEE”) to PAR
PHARMACEUTICAL, INC., and each and any of its parent and subsidiary
corporations, affiliates, departments and divisions (“THE COMPANY”). The
Effective Date of this Release shall be as set forth in Section 6 herein.
RECITALS
A. WHEREAS, EMPLOYEE has been employed by THE COMPANY as                    ;
and
B.    WHEREAS, EMPLOYEE signed an Employment Agreement dated [___________] with
THE COMPANY in which EMPLOYEE agreed that all payments and benefits upon his/her
separation from THE COMPANY were contingent upon his/her signing of Separation
Agreement and Release against THE COMPANY within thirty (30) days after the date
of separation; and
C.    WHEREAS, as a result of EMPLOYEE’s separation from THE COMPANY, the
parties wish to fully and finally resolve all issues concerning EMPLOYEE’s
employment relationship with THE COMPANY and to reiterate certain terms
contained in EMPLOYEE’s Employment Agreement.
NOW, IN CONSIDERATION of the mutual promises and covenants in the Employment
Agreement and this Release, the sufficiency of which EMPLOYEE acknowledges, the
parties agree as follows:
OPERATIVE PROVISIONS
1.Separation of Employment. THE COMPANY and EMPLOYEE agree that EMPLOYEE shall
separate from THE COMPANY effective at the end of business on
                            (“Separation Date”), such separation of employment
with THE COMPANY occurring pursuant to Section                           of the
Employment Agreement by and between the parties.
2.    Pay, Benefits and Equity Upon Separation.
(a)    Separation Amounts. On account of EMPLOYEE’s separation from THE COMPANY,
THE COMPANY shall pay EMPLOYEE such severance and other payment(s) as is
required in accordance with and subject to the terms of the Employment
Agreement. Said payment(s) shall be subject to all appropriate federal and state
withholding and employment taxes.
(b)    Benefits/Termination. In accordance with the terms of the Employment
Agreement, EMPLOYEE will have the opportunity and responsibility to elect COBRA
continuation coverage pursuant to the terms of that law and will thus be
responsible for the execution of the continuation of coverage forms upon
termination of his/her insurance coverage. Except as




--------------------------------------------------------------------------------



otherwise set forth in the Employment Agreement, EMPLOYEE will be responsible
for all COBRA premiums.
(c)    Equity Awards. Any equity awards granted to EMPLOYEE during his/her
employment shall vest in accordance with and subject to the terms of the
applicable equity plans and award agreements.
(d)    Unused Vacation. THE COMPANY shall, in a single lump-sum within
forty-five (45) days of the Separation Date, pay EMPLOYEE for his/her unused
vacation days, which THE COMPANY and EMPLOYEE agree total
                        days.
(e)    Reimbursement of Expenses. THE COMPANY shall, in a single lump-sum within
forty-five (45) days of the Separation Date, reimburse EMPLOYEE for any unpaid
expenses pursuant to the terms of the Employment Agreement, which THE COMPANY
and EMPLOYEE agree total $                       .
(f)    No Other Payments. EMPLOYEE acknowledges and agrees that subject to and
including those payments and other benefits referenced herein, he/she has been
paid in full for all work performed, and has received reimbursement for all
business expenses, and is entitled to no further payments or bonuses from THE
COMPANY whatsoever for services rendered or any other reason, except as set
forth herein.
(g)    Payment Terms. In accordance with and subject to the covenants contained
in the Employment Agreement, the payments and benefits contained in this Section
2 are contingent upon EMPLOYEE’s continued compliance with the terms of the
Employment Agreement, as referenced in Sections 7 through 9 herein.
3.    Consideration.
(a)    No Disparagement. EMPLOYEE agrees to refrain from any publication or any
type of communication, oral or written, of a defamatory or disparaging statement
pertaining to THE COMPANY, its past, present and future officers, directors,
agents, employees or representatives. THE COMPANY agrees to refrain from any
publication or any type of official communication, oral or written, of a
defamatory or disparaging statement pertaining to EMPLOYEE. Nothing in this
Section shall be construed as prohibiting THE COMPANY or EMPLOYEE from making
any disclosures as required by law or statute, including the release of such
information as is required to be disclosed by THE COMPANY in connection with any
legal proceeding, filing with the Securities and Exchange Commission (“SEC”)
under the Securities Exchange Act of 1934, or as otherwise required by law.
(b)    Sufficiency of Consideration; No Admission of Liability. The parties
agree that the consideration paid to EMPLOYEE by the terms of this Release is
good and sufficient consideration for this Release EMPLOYEE acknowledges that
neither this Release, nor any of the payments or benefits tendered in
conjunction herewith, shall be taken or construed to be an admission or
concession of any kind with respect to alleged liability or alleged wrongdoing
by THE COMPANY.

2



--------------------------------------------------------------------------------



4.    General Release and Waiver of Claims.
(a)    Release. Solely in connection with EMPLOYEE’s employment relationship
with THE COMPANY, in accordance with the terms of the Employment Agreement, and
in consideration of the additional promises and covenants made by THE COMPANY in
this Release, EMPLOYEE hereby knowingly and voluntarily compromises, settles and
releases THE COMPANY and the Related Parties (as defined below) from any and all
past, present, or future claims, demands, obligations, or causes of action,
whether based on tort, contract, statutory or other theories of recovery for
anything that has occurred up to and including the date of EMPLOYEE’s execution
of this Release. The released claims include those EMPLOYEE may have or has
against THE COMPANY, or which may later accrue to or be acquired by EMPLOYEE
against THE COMPANY and/or its predecessors, successors in interest, assigns,
parent and subsidiary organizations, affiliates, and partners, and their past,
present, and future officers, directors, agents, employee benefit plans,
shareholders, representatives, and employees, and their heirs, successors and
assigns, and all others connected with any of them (collectively, the “Related
Parties”).
(b)    Certain Matters. By way of specification, but not of limitation, EMPLOYEE
specifically agrees to release and waive all claims for wrongful termination and
any claim for retaliation or discrimination in employment under federal or state
law or regulation including, but not limited to, discrimination based on age,
sex, race, disability, handicap, national origin and/or any claims under Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of
1967, as amended by the Older Workers’ Benefits Protection Act (ADEA), the
Americans with Disabilities Act of 1990 (ADA), the New Jersey Law Against
Discrimination (LAD), the Consolidated Omnibus Budget Reconciliation Act
(COBRA), the Employee Retirement Income Security Act (ERISA), the Immigration
Reform and Control Act (IRCA), the Fair Labor Standards Act (FLSA), the
Conscientious Employee Protection Act (CEPA), the Family Medical Leave Act
(FMLA), the New Jersey Family Leave Act (NJFLA), the New Jersey Wage and Hour
Law, and any other claims under New Jersey or federal law.
(c)    No Impact on Indemnification Rights. This Release does not, is not
intended to, and will not be interpreted to serve as a release or waiver by
EMPLOYEE with respect to any indemnification rights he may have and such
indemnification rights will not be effected, modified or extinguished by
EMPLOYEE’S execution of this Release.
(d)    No Impact on Certain Rights. The release contained herein does not
release or waive any claims or rights which cannot be waived by law or any right
or claim EMPLOYEE may have which arises based on events occurring after his date
of termination, as provided by law.
5.    Covenant Not to Sue.
(a)    EMPLOYEE represents and agrees that EMPLOYEE has not filed any lawsuits
or arbitrations against THE COMPANY or any of the Related Parties, or filed or
caused to be filed any charges or complaints against THE COMPANY or any of the
Related Parties with any municipal, state or federal agency charged with the
enforcement of any law or any self-regulatory organization.

3



--------------------------------------------------------------------------------



(b)    EMPLOYEE agrees, not inconsistent with EEOC Enforcement Guidance on
Non-Waivable Employee Rights Under EEOC-Enforced Statutes dated April 11, 1997,
and to the fullest extent permitted by law, not to sue or file a charge,
complaint, grievance or demand for arbitration against THE COMPANY in any claim,
arbitration, suit, action, investigation or other proceeding of any kind which
relates to any matter that involved THE COMPANY, and that occurred up, to and
including the date of EMPLOYEE’s execution of this Release, other than those
non-employment-related counterclaims that EMPLOYEE might assert against THE
COMPANY if THE COMPANY were to sue EMPLOYEE, unless required to do so by court
order, subpoena or other directive by a court, administrative agency,
arbitration panel or legislative body, or unless required to enforce this
Release.
(c)    Nothing in this Release shall prevent EMPLOYEE from (i) commencing an
action or proceeding to enforce this Release, or (ii) exercising EMPLOYEE’s
right under the Older Workers Benefit Protection Act of 1990 to challenge the
validity of EMPLOYEE’ s waiver of ADEA claims set forth in this Release.
6.    Consideration and Revocation Periods: Effective Date. EMPLOYEE understands
and acknowledges that the ADEA requires THE COMPANY to provide EMPLOYEE with at
least twenty one (21) calendar days to consider this Release (“Consideration
Period”) prior to its execution. EMPLOYEE also understands that he/she is
entitled to revoke this Release at any time during the seven (7) days following
EMPLOYEE’s execution of this Release (“Revocation Period”) by notifying THE
COMPANY in writing of his/her revocation. This Release shall become effective on
the day after the seven-day Revocation Period has expired unless timely notice
of EMPLOYEE’s revocation has been delivered to THE COMPANY (the “Effective
Date”).
7.    Confidential Information. EMPLOYEE acknowledges that during EMPLOYEE’s
employment with THE COMPANY, EMPLOYEE has had access to Confidential
Information, as defined in the Employment Agreement. In accordance with and
subject to the covenants contained in the Employment Agreement, EMPLOYEE shall
not at any time, other than as may be required in connection with the
performance by him/her of any remaining duties or obligations under the
Employment Agreement, directly or indirectly, use, communicate, disclose or
disseminate any Confidential Information in any manner whatsoever (except as may
be required under legal process by subpoena or other court order).
8.    Covenants Not to Solicit. In accordance with and subject to the covenants
contained in the Employment Agreement, for a period of 18 months following the
Separation Date, EMPLOYEE shall not, directly or indirectly, hire, offer to
hire, entice away or in any other manner persuade or attempt to persuade any
officer, employee, agent, lessor, lessee, licensor, licensee, customer,
prospective customer, or supplier of THE COMPANY or any of its subsidiaries to
discontinue or alter his/her or its relationship with THE COMPANY or any of its
subsidiaries. This provision shall not apply if not otherwise provided under the
terms of the Employment Agreement.
9.    Covenant Not to Compete. In accordance with and subject to the covenants
contained in the Employment Agreement, for a period of 18 months following the
Separation Date, EMPLOYEE shall not, directly or indirectly, provide any
services (whether in the management,

4



--------------------------------------------------------------------------------



sales, marketing, public relations, finance, research, development, general
office, administrative, or other areas) as an employee, agent, stockholder,
officer, director, consultant, advisor, investor, or other representative of THE
COMPANY’S competitors in the branded or generic pharmaceutical industry in any
state or country in which THE COMPANY does or seeks to do business. THE
COMPANY’S competitors include any entity, individual, or affiliate of such
company or individual that develops, sells, markets, or distributes any products
that compete with or are the same or similar to those of THE COMPANY. Nothing
herein shall prevent EMPLOYEE from being a passive owner of not more than one
(1%) percent of any publicly-traded class of capital stock of any entity engaged
in a competing business.
10.    Confidentiality. EMPLOYEE agrees to keep both the existence and the terms
of this Release completely confidential, except that EMPLOYEE may discuss this
Release with EMPLOYEE’s attorney, accountant, or other professional person who
may assist EMPLOYEE in evaluating, reviewing, or negotiating this Release, and
as otherwise permitted or required under applicable law. EMPLOYEE understands
and agrees that his/her disclosure of the terms of this Release contrary to the
terms set forth herein will constitute a breach of this Release; provided that
EMPLOYEE may disclose the existence of his/her covenants not to solicit and
compete to a successor employer or potential successor employer.
11.    No Public Statements. EMPLOYEE and THE COMPANY represent and warrant that
they will refrain from making any public statement regarding EMPLOYEE’s
separation from THE COMPANY absent written approval from the other, except that
THE COMPANY and EMPLOYEE are permitted to make any disclosures regarding
EMPLOYEE’s status or this Release as required by law or regulations, including
release of such information or that is required to be disclosed by THE COMPANY
in its filings with the Securities and Exchange Commission (the “SEC”).
12.    Disclosure of Information. EMPLOYEE represents and warrants that he/she
is not aware of any material non-public information concerning THE COMPANY, its
business or its affiliates that he/she has not disclosed to the Board of
Directors of THE COMPANY prior to the date of this Release or that is required
to be disclosed by THE COMPANY in its filings with the SEC and that has not been
so disclosed.
13.    Return of Company Property. On the Separation Date, EMPLOYEE agrees to
deliver forthwith to THE COMPANY all of THE COMPANY’s property in his/her
possession or under his/her custody and control, including but not limited to
all keys, and tangible items, notebooks, documents, records and other data
relating to research or experiments conducted by any person relating to the
products, formulas, formulations, processes or methods of manufacture of THE
COMPANY, and to its customers and pricing of products.
14.    Continued Availability and Cooperation.
(a)    EMPLOYEE will make himself/herself reasonably available to THE COMPANY
either by telephone or, if reasonably necessary, in person upon reasonable
advance notice, to assist THE COMPANY in connection with any matter relating to
services performed by him/her on behalf of THE COMPANY prior to the Separation
Date.

5



--------------------------------------------------------------------------------



(b)    EMPLOYEE further agrees that he/she will take reasonable actions to
cooperate fully with THE COMPANY in relation to any investigation or hearing
with the SEC or any other governmental agency, as well as in the defense or
prosecution of any claims or actions now in existence, including but not limited
to ongoing commercial litigation matters, shareholder derivative actions, and
class action law suits, or which may be brought or threatened in the future
against or on behalf of THE COMPANY, its directors, shareholders, officers, or
employees.
(c)    EMPLOYEE will take reasonable actions to cooperate in connection with
such claims or actions referred to above including, without limitation, his/her
being available to meet with THE COMPANY to prepare for any proceeding
(including depositions, fact-findings, arbitrations or trials), to provide
affidavits, to assist with any audit, inspection, proceeding or other inquiry,
and to act as a witness in connection with any litigation or other legal
proceeding affecting THE COMPANY.
(d)    EMPLOYEE further agrees that should he/she be contacted (directly or
indirectly) by any individual or any person representing an individual or entity
that is or may be legally or competitively adverse to THE COMPANY in connection
with any claims or legal proceedings against THE COMPANY, he/she will promptly
notify THE COMPANY of that fact in writing. Such notification shall include a
reasonable description of the content of the communication with the legally or
competitively adverse individual or entity.
(e)    Notwithstanding the provisions herein, EMPLOYEE acknowledges that his/her
cooperation obligation requires him/her to participate truthfully and accurately
in all matters contemplated under this Section.
15.    Injunctive Relief. In accordance with the terms of the Employment
Agreement, EMPLOYEE acknowledges that his/her failure to abide by Sections 7, 8,
and 9 of this Release will result in immediate and irreparable damage to THE
COMPANY and will entitle THE COMPANY to injunctive relief from a court having
appropriate jurisdiction.
16.    Representation by Attorney. EMPLOYEE acknowledges that he/she has been
given the opportunity to be represented by independent counsel in reviewing this
Release whether at the time of execution or in conjunction with execution of
his/her Employment Agreement, and that EMPLOYEE understands the provisions of
this Release and knowingly and voluntarily agrees to be bound by them.
17.    No Reliance Upon Representations. EMPLOYEE hereby represents and
acknowledges that in executing this Release, EMPLOYEE does not rely and has not
relied upon any representation or statement made by THE COMPANY or by any of THE
COMPANY’s past or present agents, representatives, employees or attorneys with
regard to the subject matter, basis or effect of this Release other than as set
forth in this Release.
18.    Tax Advice.
(a)    THE COMPANY makes no representations regarding the U.S. federal, state,
local, non-U.S. or other tax consequences of the payments or benefits referred
to

6



--------------------------------------------------------------------------------



above and provided for herein, and shall not be responsible for any tax
liability, interest or penalty including but not limited to those which may
arise under Internal Revenue Code Section 409A, incurred by EMPLOYEE which in
any way arises out of or is related to said payments or benefits. With the
exception of the regular payroll deductions for employer-side U.S. federal,
state, local, non-U.S. and other withholding and employment taxes, EMPLOYEE
agrees that it shall be his/her sole responsibility to pay any amount that may
be due and owing as U.S. federal, state, local, non-U.S. and other taxes,
interest and penalties, including but not limited to those which may arise under
Internal Revenue Code Section 409A, arising out of the payments or benefits
provided for herein.
(b)    EMPLOYEE agrees and understands that he/she is not relying upon THE
COMPANY or its counsel for any tax advice regarding the tax treatment of the
payments made or benefits received pursuant to this Release, and EMPLOYEE agrees
that he/she is responsible for determining the tax consequences of all such
payments and benefits hereunder, including but not limited to those which may
arise under Internal Revenue Code Section 409A, and for paying taxes, if any,
that he/she may owe with respect to such payments or benefits.
(c)    EMPLOYEE further agrees to (i) hold harmless THE COMPANY and its
attorneys against, and indemnify THE COMPANY and its attorneys for, any and all
losses and/or damages arising from claims by the Internal Revenue Service
(“IRS”), or any other taxing authority or other governmental agency (whether
U.S. federal, state, local, non-U.S. or other), which may be made against THE
COMPANY and its attorneys arising out of or relating to the payments or benefits
hereunder as a result of EMPLOYEE’s reporting of such payments or benefits and
(ii) reimburse THE COMPANY and its attorneys for any resulting payment,
including without limitation, all penalties and interest payable to the IRS, or
any other taxing authority or governmental agency.
(d)    EMPLOYEE and THE COMPANY further agree that they and their attorneys will
give mutual notice of any such claims. EMPLOYEE agrees that he/she will
cooperate in the defense of all claims arising out of or relating to EMPLOYEE’s
reporting of the payments made or benefits received hereunder. In any action
commenced against EMPLOYEE to enforce the provisions of this paragraph, THE
COMPANY and its attorneys shall be entitled to recover their attorneys’ fees,
costs, disbursements, and the like incurred in prosecuting the action.
19.    Employment Agreement. The parties acknowledge and agree that all
pertinent terms of the Employment Agreement (as amended herein) shall remain in
full force and effect and are enforceable, to the extent any such terms therein
survive or govern the period after the employment term set forth in that
Employment Agreement. The event of revocation of this Release in accordance with
Section 6 herein in no way affects the validity or enforceability of the
Employment Agreement (except as and to the extent amended herein); and in the
event of revocation, to the extent any pertinent terms of this Release reiterate
or confirm the terms of the Employment Agreement, the Employment Agreement shall
govern.
20.    Entire Agreement. When read in conjunction with the Employment Agreement,
this Release constitutes the entire agreement between the parties relating to
EMPLOYEE’s separation from and release of employment-related claims against THE
COMPANY, and it shall not be modified except in writing signed by the party to
be bound.

7



--------------------------------------------------------------------------------



21.    Severability. If a court finds any provision of this Release invalid or
unenforceable as applied to any circumstance, the remainder of this Release and
the application of such provision shall be interpreted so as best to effect the
intent of the parties hereto. The parties further agree to replace any such void
or unenforceable provision of this Release with a valid and enforceable
provision that will achieve, to the extent possible, the economic, business, or
other purposes of the void or unenforceable provision.
22.    Execution in Counterparts. This Release may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which shall be deemed to be an original but all of which taken together shall
constitute one and the same Release (and all signatures need not appear on any
one counterpart), and this Release shall become effective when one or more
counterparts has been signed by each of the parties hereto and delivered to each
of the other parties hereto.
23.    Governing Law and Jurisdiction. Notwithstanding any agreement to the
contrary, this Release shall be governed by the laws of the State of New Jersey
and any claims hereunder shall be pursued in the state or federal courts located
in the State of New Jersey.
24.    Survival of Terms. EMPLOYEE understands and agrees that the terms set out
in this Release, including the confidentiality and non-solicitation provisions,
shall survive the signing of this Release and the receipt of benefits
thereunder.
25.    Construction. The terms and language of this Release are the result of
arm’s length negotiations between both parties hereto and their attorneys.
Consequently, there shall be no presumption that any ambiguity in this Release
should be resolved in favor of one party and against another. Any controversy
concerning the construction of this Release shall be decided neutrally without
regard to authorship.
26.    Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Release.
27.    Binding Effect; Successors and Assigns. Executive may not delegate any of
his/her duties or assign his/her rights hereunder. This Release shall inure to
the benefit of, and be binding upon, the parties hereto and their respective
heirs, legal representatives, successors and permitted assigns. Employer shall
require any successor (whether direct or indirect and whether by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of Employer, by an agreement in form and substance reasonably
satisfactory to Executive, to expressly assume and agree to perform this Release
in the same manner and to the same extent that Employer would be required to
perform if no such succession had taken place.
28.    Waiver. The failure of either of the parties hereto to at any time
enforce any of the provisions of this Release shall not be deemed or construed
to be a waiver of any such provision, nor to in any way affect the validity of
this Release or any provision hereof or the right of either of the parties
hereto thereafter to enforce each and every provision of this Release. No waiver
of any breach of any of the provisions of this Release shall be effective unless
set forth in

8



--------------------------------------------------------------------------------



a written instrument executed by the party against whom or which enforcement of
such waiver is sought, and no waiver of any such breach shall be construed or
deemed to be a waiver of any other or subsequent breach.
29.    Capacity. EMPLOYEE and THE COMPANY hereby represent and warrant to the
other that, as the case may be: (a) he/she or it has full power, authority and
capacity to execute and deliver this Release, and to perform his/her or its
obligations hereunder; (b) such execution, delivery and performance shall not
(and with the giving of notice or lapse of time or both would not) result in the
breach of any agreements or other obligations to which he/she or it is a party
or he/she or it is otherwise bound; and (c) this Release is his/her or its valid
and binding obligation in accordance with its terms.
[SIGNATURE LINES CONTAINED ON NEXT PAGE]

9



--------------------------------------------------------------------------------





EMPLOYEE AGREES THAT: (1) HE/SHE HAS FULLY READ THIS RELEASE; (2) HE/SHE HAS
TAKEN THE TIME NECESSARY TO REVIEW COMPLETELY AND FULLY UNDERSTAND THIS RELEASE;
AND (3) HE/SHE FULLY UNDERSTANDS THIS RELEASE, ACCEPTS IT, AGREES TO IT, AND
AGREES THAT IT IS FULLY BINDING UPON HIM/HER FOR ALL PURPOSES.
EMPLOYEE




                    








PAR PHARMACEUTICAL, INC.




                        
By:



10

